    Case 1:19-cv-00921-MN Document 58 Filed 03/25/20 Page 1 of 4 PageID #: 872




                           IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF DELAWARE

    GENTEX CORPORATION,                           )
                                                  )
                    Plaintiff,                    )
                                                  )
      v.                                          ) C.A. No. 19-921-MN
                                                  )
    REVISION   MILITARY      LTD.,            and )
    REVISION MILITARY, INC.,                      )
                                                  )
                    Defendants.                   )


     REVISION MILITARY LTD.’S AND REVISION MILITARY, INC.’S NOTICE OF
       SUBSEQUENT AUTHORITY RELEVANT TO CLAIM CONSTRUCTION

           Pursuant to Local Rule 7.1.2(b), Defendants Revision Military Ltd. and Revision

Military, Inc. (collectively, “Revision”) hereby provide this notice to apprise the Court of an

amendment, attached hereto as Exhibit A, Plaintiff Gentex Corporation (“Gentex”) filed on

March 3, 2020—four days after the parties’ claim construction briefing was complete—in a

patent application, Serial No. 16/513,102 (“the ’102 application”), related to the patents-in-suit, 1

and that bears on one of the terms at issue in the upcoming claim construction hearing.

           In that recent filing, Gentex amended the independent claims to add the word

“simultaneously.” Ex. A at 2 (claim 26), 4 (claims 37, 38). Gentex thereby added to all of the

pending claims in the ’102 application a new limitation: that the rail’s recessed retaining groove


1
  The ’102 application is related to the five Gentex Asserted Patents: U.S. Pat. Nos. 7,849,517
(“the ’517 patent”), 7,908,667 (“the ’667 patent”), 8,028,344 (“the ’344 patent”), 9,072,328 (“the
’328 patent”), and 9,717,294 (“the ’294 patent”). Specifically, the ’102 application is a
continuation of the ’344 patent, the ’328 patent, and the ’294 patent, and is a continuation-in-part
of the ’667 patent. Like all of the Gentex Asserted Patents, the ’102 application claims priority to
Provisional Application No. 60/691,307, filed on June 17, 2005. Like the ’344 patent, the ’328
patent, and the ’294 patent, the ’102 application also claims priority to Provisional Application
No. 60/811,896, filed on June 8, 2006.
  Case 1:19-cv-00921-MN Document 58 Filed 03/25/20 Page 2 of 4 PageID #: 873




be “configured to slidably, adjustably, and simultaneously receive” a plurality of accessories. Id.

(emphasis added). Prior to the amendment, none of the pending claims required that the rail

receive a plurality of accessories “simultaneously.”

       Gentex’s amendment supports Revision’s proposed construction for Term 2 because it

shows that Gentex knows to use the word “simultaneously” when describing a rail for attaching

multiple accessories at the same time. In similar situations, the Federal Circuit as well as this

District have relied on a later amendment when concluding that the un-amended language did not

contain the new limitation. See Medtronic Inc. v. Boston Scientific Corp., 695 F.3d 1266, 1276

(Fed. Cir. 2012) (holding district court’s construction overly narrow: “[I]nclusion of the express

limitation . . . in claim 171 of the RE’897 Patent, a continuation of the RE’119 Patent, suggests

that the other claims [in the RE’119 patent] that do not recite such a limitation should not be so

limited.”) (citations omitted), rev’d on other grounds, Medtronic, Inc. v. Mirowski Family

Ventures, LLC, 571 U.S. 191 (2014); Enzo Biochem, Inc. v. Applera Corp., 599 F.3d 1325, 1333

(Fed. Cir. 2010) (holding district court’s construction overly narrow: “The applicants knew how

to claim a linkage group that does not substantially interfere with hybridization, as they did in the

’824 and ’767 patents, but specifically omitted that language from the claims of the related ’928

patent.”); Forest Labs., Inc. v. Teva Pharmaceuticals USA, Inc., C.A. No. 14-121-LPS, 2016 WL

54910, at *8 (D. Del. Jan. 5, 2016) (rejecting overly narrow construction: “[O]ther claims in the

Went patents specifically claim ‘mean’ plasma memantine concentration profiles. Thus, when

the applicants wanted to limit this term to cover only mean plasma concentration profiles, they

knew how to do so.”).

       Gentex filed the preliminary amendment four days after the parties filed their Joint Claim

Construction Brief (D.I. 47). In the Joint Brief, Gentex argued that the claims of U.S. Patent Nos.
                                                       2
  Case 1:19-cv-00921-MN Document 58 Filed 03/25/20 Page 3 of 4 PageID #: 874




7,849,517 (“the ’517 patent”) and 7,908,667 (“the ’667 patent”) require a rail for receiving

accessories or accessory engagement members “at the same time.” D.I. 47 at 22-25, 29-31.

However, unlike the pending ’102 application, none of the claims of the ’517 patent or ’667

patent include the word “simultaneously.” Compare Ex. A at 2 (claim 26: “configured to

slidably, adjustably, and simultaneously receive the plurality of accessories thereon”) (emphasis

added), with D.I. 47, Ex. A, ’517 patent at JA013 (claim 1: “for slidably and adjustably receiving

a plurality of accessories thereon”). Nor do the ’517 patent and ’667 patent claims say anything

about the timing of the accessories’ or accessory engagement members’ attachment.

       Because Gentex amended the claims of the ’102 application to include the word

“simultaneously,” but failed to include the word “simultaneously” in any of the claims of the

’517 patent or ’667 patent, the patents-in-suit should not be limited to rails for receiving a

plurality of accessories or accessory engagement members “at the same time,” i.e.,

“simultaneously.” Rather, their claims should be given their full scope, without this purported

new limitation, by being construed to encompass rails for receiving a plurality of accessories or

accessory engagement members “at the same or different times.”




                                                      3
Case 1:19-cv-00921-MN Document 58 Filed 03/25/20 Page 4 of 4 PageID #: 875




                                        /s/ Karen E. Keller
                                        Karen E. Keller (No. 4489)
                                        David M. Fry (No. 5486)
                                        Nathan R. Hoeschen (No. 6232)
                                        SHAW KELLER LLP
                                        I.M. Pei Building
OF COUNSEL:                             1105 North Market Street, 12th Floor
Michael A. Albert                       Wilmington, DE 19801
John L. Strand                          kkeller@shawkeller.com
Ethan W. Marks                          dfry@shawkeller.com
Michael A. Greene                       nhoeschen@shawkeller.com
WOLF, GREENFIELD & SACKS, P.C.          Attorneys for Defendants
600 Atlantic Avenue
Boston, MA 02210-2206
(617) 646-8000

Dated: March 25, 2020




                                       4
